ORDER
PER CURIAM.
On consideration of the certified order of the Maryland Court of Appeals disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com’n of Maryland v. DeLaurentis, 423 Md. 686, 33 A.3d 479 (2011), this court’s April 10, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline should not be imposed, the statement of respondent consenting to reciprocal discipline but asking that his discipline run concurrent with his discipline in Maryland, the statement of Bar Counsel regarding reciprocal discipline, and respondent’s D.C. Bar R. XI, § 14(g) affidavit that was filed on April 5, 2012, and it appearing that respondent did not notify Bar Counsel of his disbarment as required by In re Goldberg, 460 A.2d 982 (D.C.1983), for the imposition of concurrent disciplinary sanctions, it is
ORDERED that Anthony J. DeLauren-tis is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to April 5, 2012.